 



Exhibit 10-P
(FEDERAL SIGNAL CORPORATION LOGO) [c12538c1253803.gif]
August 31, 2006
PERSONAL AND CONFIDENTIAL
Ms. Karen N. Latham
926 William St.
River Forest, IL 60305
Dear Karen:
As we have discussed, your employment with Federal Signal Corporation (the
“Company”) will end effective December 31, 2006 (the “Separation Date”). The
period beginning on September 1, 2006 through and including December 31, 2006
will be a transition period (the “Transition Period”) during which you agree
that you will work 20 eight-hour days, and will be compensated with a monthly
transitional salary of $3,605 (less any applicable taxes including federal
employment withholding taxes that are payable in connection with said amounts).
During the Transition Period you will assist the Company with the transition of
your responsibilities to your successors, as agreed between the parties. If and
to the extent the Company requests that you provide additional services, beyond
the 20 day maximum during the Transition Period, you will be compensated for
such time at the rate of $275 per hour (less any applicable taxes including
federal withholding taxes that are payable in connection with said amounts). As
of your Separation Date you will be eligible to receive severance benefits under
the Company’s Executive General Severance Plan (the “Severance Pay Plan”).
1. Severance Benefits
On the conditions that (i) you sign, date and return to me a copy of this letter
agreement not later than 21 days after you receive this letter agreement,
(ii) you sign, date and return to me the Waiver and Release Agreement attached
hereto as Attachment I not later than 21 days after your Separation Date, and
(iii) you do not revoke the signed Waiver and Release Agreement, you will
receive from the Company the following benefits on the later to occur of the
following dates: (1) January 15, 2007, or (ii) seven (7) days following the
Company’s receipt of the Waiver and Release Agreement:

  (a)   Three-quarters (0.75) times the sum of: (i) your annual Base Salary; and
(ii) your target annual bonus established for the 2006 bonus plan year. (A total
of $175,163.)     (b)   An amount equal to your unpaid targeted annual bonus for
2006 which the parties have agreed to calculate in advance to be equal to
$60,550.     (c)   Continuation of the welfare benefits of medical insurance,
dental insurance, and group term life insurance for eighteen (18) months
following your Separation Date. These benefits shall be provided to you at the
same employee premium cost, and at the same coverage level, as are currently in
effect. However, in the event the

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 2
employee premium cost and/or level of coverage shall change for all employees of
the Company, the cost and/or coverage level, likewise, shall change for you.
The continuation of these welfare benefits shall be discontinued prior to the
end of the eighteen (18) month period if any required premium is not paid in
full on time, you become covered under another group health plan, you become
entitled to Medicare benefits (under Part A, Part B, or both), or the Company
ceases to provide any group health plan for its employees. Continuation may also
be terminated for any reason the plan providing such coverage would terminate
coverage of a participant or an eligible dependent.

  (d)   The Company will provide you executive outplacement services for a
period of nine (9) months. Those services will begin immediately.

For purposes of all stock grants and option grants which have been awarded to
you prior to this date, your last day of employment shall be the Separation
Date. You acknowledge and agree that the Company’s provision of the severance
benefits to you and your signing of this letter agreement and the Waiver and
Release Agreement does not in any way indicate that you have any viable claims
against the Company or that the Company has or admits any liability to you
whatsoever.
You further acknowledge and agree that any and all stock grants or options which
have been awarded to you but which are unvested as of the Separation Date shall
be forfeited and cancelled.
You understand that any vacation pay or other wages due to you will be paid
separately with appropriate employment taxes withheld and the receipt of such
wages is in no way contingent upon signing this letter agreement or the Waiver
and Release Agreement. (The Company and the Employee agree that Employee will be
eligible to receive vacation pay for any vacation accrued but unused through
September 30, 2006.) Nothing herein shall change or have any effect on any
wages, pension, retirement or other employee benefits which you may be entitled
to under any Company retirement or benefit program. Any monies which you owe the
Company may be deducted from the severance benefit amounts in accordance with
applicable law.
You are encouraged to consult with an attorney of your choice, at your own
expense, prior to signing a copy of this letter agreement and the Waiver and
Release Agreement, and you acknowledge that you have been given at least
twenty-one (21) days within which to consider this letter agreement and the
Waiver and Release Agreement.
You are further advised that you may revoke the signed Waiver and Release
Agreement within seven (7) days after its signing. Any such revocation must be
made in writing and be received by me within the seven (7) day period.
All legally required taxes and any monies owed the Company shall be deducted
from the monies and the severance benefits. The severance benefits shall not be
considered or counted as “compensation” for purposes of any of the Company’s
welfare or pension benefit plans which provide benefits based, in any part, on
compensation.

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 3
2. Termination Before Separation Date
If you terminate employment with the Company for any reason prior to
September 1, 2006, including, but not limited to death, resignation, retirement,
or disability, or if your employment is terminated on or before September 1,
2006, by the Company for cause, as defined by the Executive Severance Pay Plan,
or by the Company after September 1, 2006 because (i) the Employee is convicted
of a felony or (ii) the Employee willfully engages in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise,
the Company’s obligations under Paragraph 1 shall terminate.
3. Company Property/Expenses
On your Separation Date, you must promptly return to the Company all Company
property including, but not limited to, Company identification badge,
credit/calling cards, cell phone, information technology equipment, pager,
mobile phone, parking tag, documents and records, and other physical or personal
property of the Company in your possession or control and you agree you will not
keep, transfer or use any copies or excerpts of the foregoing items.
Notwithstanding the foregoing, the Company agrees that you may retain possession
of your PDA/Blackberry and your laptop computer, provided that you deliver the
laptop to the information technology department so that non-personal,
confidential or proprietary information of the Company can be deleted upon the
completion of the transitional responsibilities as agreed between the parties..
You must also ensure that all business expenses for which you are entitled to
reimbursement under the Company’s expense reimbursement policy are documented
and submitted for approval on a timely basis and any final expenses are
submitted within ten (10) days after your Separation Date and that all debit
balances shall be timely paid on any of your corporate charge cards as well. The
Company will continue to give the Employee access to the Employee’s e-mail,
Outlook and electronic folders until the close of business on the Separation
Date.
4. Confidentiality/Cooperation/Non-Solicitation/Non-Competition
You agree from and after today to keep strictly confidential the existence and
terms of this letter agreement, including the Waiver and Release Agreement, and
you further agree that you will not disclose them to any person or entity, other
than to your immediate family, your attorney, your outplacement advisor, and
your financial advisor, or except as may be required by law. If at some point in
the future this agreement is made public by the company, the employee is not
longer obligated by the provisions of this paragraph.
You acknowledge that after September 30, 2006 you shall not represent yourself
to be an employee of the Company nor take any action which may bind the Company
with regard to any customer, supplier, vendor or any other party with whom you
have had contact while performing your duties as an employee of the Company.
You further agree that (1) you have not taken any actions or made any statements
to the public, future employers, current, former or potential future Company
employees, or any other third party whatsoever that disparage or reflect
negatively on the Company, its directors or its officers and (2) from and after
today you shall not take any actions or make any statements to the public,
future employers, current, former or future Company employees, or any other
third party whatsoever that disparage or reflect negatively on the Company, its
officers and directors. The Company, it’s directors, officers, employees and
agents (the “Named Parties”) also agree that individually and collectively, the
Named Parties (1) have not taken any actions or made any

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 4
statements to the public, potential future employers of Employee, former,
current or future employees or any other third party whatsoever that disparage
or reflect negatively on the Employee and (2) shall not, from and after today,
take any actions or make any statements to the public, potential future
employers of Employee, former, current or future employees or any other third
party whatsoever that disparage or reflect negatively on the Employee.
For nine (9) months following your Separation Date, you further agree that you
will not knowingly, directly or indirectly, hire away or participate or assist
in the hiring away of any person employed by the Company or its affiliates on
your Separation Date and you will not solicit nor encourage any person employed
by the Company or its affiliates on or after your Separation Date to leave the
employ of the Company or its affiliates.
For nine (9) months following the Separation Date, you will not, without the
prior written consent of the Company, engage directly or indirectly in any
business or enterprise which is in competition with a legal entity within the
Company or its successors or assigns that represents more than 10% of the
Company’s sales as of December 31, 2005. For purposes of this agreement, a
business or enterprise will be deemed to be in competition if it is engaged in
any significant business activity of the Company or its subsidiaries within the
United States of America.
You further agree from and after today to make yourself available to the Company
and its legal counsel to provide reasonable cooperation and assistance to the
Company with respect to areas and matters in which you were involved during your
employment, including any threatened or actual investigation, regulatory matter
and/or litigation concerning the Company, and to provide to the Company, if
requested, information and counsel relating to ongoing matters of interest to
the Company. The Company will, of course, take into consideration your personal
and business commitments, will give you as much advance notice as reasonably
possible, and ask that you be available at such time or times as are reasonably
convenient to you and the Company. The Company agrees to reimburse you for the
actual out-of-pocket expenses you incur as a result of your complying with this
provision, subject to your submission to the Company of documentation
substantiating such expenses as the Company may require.
Proprietary information, confidential business information and trade secrets
(hereinafter collectively “Confidential Information”) which became known to you
as an employee of the Company remains the property of the Company. Such
Confidential Information includes, but is not limited to, materials, records,
books, products, business plans, business proposals, software, personnel
information and data of the Company and its affiliates and its customers, but
excludes information which is generally known to the public or becomes known
except through your actions. You agree from and after today that you will not at
any time, directly or indirectly, disclose Confidential Information to any third
party or otherwise use such Confidential Information for your own benefit or the
benefit of others. Also, you acknowledge that you remain bound by the terms and
conditions of the applicable provisions of the Company’s Code of Business
Conduct. The Company agrees that if Employee’s marketing and networking
activities result in situations or circumstances which might technically violate
the Company’s Code of Business Conduct, Employee will make a best efforts
attempt to advise the General Counsel of the potential issue which in any case
shall be deemed to be waived.
You acknowledge that the provisions of this Paragraph 4 are reasonable and not
unduly restrictive of your rights as an individual and you warrant that as of
the date you sign this letter agreement you have not breached any of the
provisions of this Paragraph 4. You further acknowledge that in the event that
you breach any of the provisions of this Paragraph 4, such

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 5
breach will result in immediate and irreparable harm to the business and
goodwill of the Company and that damages, if any, and remedies at law for such
breach would be inadequate. The Company shall, therefore, be entitled to apply
without bond to any court of competent jurisdiction for an injunction to
restrain any violation of this Paragraph 4 by you and for such further relief as
the court may deem just and proper.
5. General Matters
You acknowledge and agree that in signing this letter agreement (including
Attachment I) you do not rely and have not relied on any representation or
statement by the Company or by its employees, agents, representatives, or
attorneys with regard to the subject matter, basis or effect of the letter
agreement (including Attachment I).
This letter agreement is deemed made and entered into in the State of Illinois,
and in all respects shall be interpreted, enforced and governed under the laws
of the State of Illinois, without giving effect to its choice of laws
provisions, to the extent not preempted by federal law. Any dispute under this
letter agreement (including Attachment I) shall be adjudicated by a court of
competent jurisdiction in the State of Illinois.
The language of all parts of this letter agreement (including Attachment I)
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against either party. The provisions of this letter
agreement shall survive any termination of this letter agreement when necessary
to effect the intent and terms of this letter agreement expressed herein.
If any of the provisions of this letter agreement (including Attachment I) shall
be held to be invalid by a court of competent jurisdiction, such holding shall
not in any way whatsoever affect the validity of the remainder of this letter
agreement (including Attachment I).
No modification of any provision of this letter agreement shall be effective
unless made in writing and signed by you and by me or another duly authorized
senior officer of the Company. This letter agreement shall not be assignable by
you.
Should you require further clarification of any aspect of the above
arrangements, or wish to discuss their implementation, please contact me.
Please indicate your agreement and acceptance of these provisions by signing and
dating the enclosed copy of this letter agreement and returning it to me not
later than 21 days after your receipt of this letter agreement. Following your
acceptance, the arrangements will be implemented and administered as described
herein.
Please do not sign the Waiver and Release Agreement at this time. It is provided
for your information and review. A substantially similar Waiver and Release
Agreement will be prepared and provided to you on your Separation Date. At that
time you will have twenty-one (21) days from receipt to consider the terms of
the Waiver and Release Agreement and return it signed and properly notarized.
So that there is no misunderstanding, please understand that if for any reason I
do not receive the signed copy of this letter agreement from you by the end of
business on September ___, 2006, the proposed separation arrangements described
in this letter agreement will be deemed to be withdrawn.

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 6
Best wishes for success in your future endeavors.

     
Sincerely yours,



   
 
Stephanie Kushner
Vice President and Chief Financial Officer


   
AGREED AND ACCEPTED:


   
I agree to the terms of this letter



   
 
Signature


   
 
Date
   

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 7
ATTACHMENT I
FEDERAL SIGNAL CORPORATION
WAIVER AND RELEASE AGREEMENT
     (1) General Release. In consideration for the severance benefits payable or
available to me under the terms of the General Executive Severance Plan and
Kimberly L. Dickens’ letter to me dated August ___, 2006 (hereinafter referred
to as the “letter agreement”), I, on behalf of myself and my heirs, executors,
administrators, attorneys and assigns, hereby waive, release and forever
discharge FEDERAL SIGNAL CORPORATION (hereinafter referred to as the “Company”)
and the Company’s subsidiaries, divisions and affiliates, whether direct or
indirect, its and their joint ventures and joint venturers (including its and
their respective directors, officers, employees, shareholders, partners and
agents, past, present, and future), and each of its and their respective
successors and assigns (hereinafter collectively referred to as “Releasees”),
from any and all known or unknown actions, causes of action, claims or
liabilities of any kind which have or could be asserted against the Releasees
arising out of or related to my employment with and/or separation from
employment with the Company and/or any of the other Releasees and/or any other
occurrence arising on or prior to the date of this Waiver and Release Agreement,
including but not limited to:

  (a)   claims, actions, causes of action or liabilities arising under Title VII
of the Civil Rights Act, as amended, the Age Discrimination in Employment Act,
as amended (“ADEA”), the Employee Retirement Income Security Act, as amended,
the Rehabilitation Act, as amended, the Americans with Disabilities Act, the
Family and Medical Leave Act, and/or any other federal, state, municipal, or
local employment discrimination statutes (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, religion, national
origin, marital status, sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation, and veteran status); and/or     (b)  
claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance or regulation;
and/or     (c)   any other claim whatsoever including, but not limited to,
claims for severance pay under any voluntary or involuntary severance/separation
plan, policy or program maintained by the Releasees, claims for attorney’s fees,
claims based upon breach of contract, wrongful termination, defamation,
intentional infliction of emotional distress, tort, personal injury, invasion of
privacy, violation of public policy, negligence and/or any other common law,
statutory or other claim whatsoever arising out of or relating to my employment
with and/or separation from employment with the Company and/or any of the other
Releasees,

but excluding claims which I may make under state workers’ compensation or
unemployment laws, and/or any claims which by law I cannot waive. Specifically
excluded from this General Release is my right to file a charge with an
administrative agency or participate in any agency investigation. I am, however,
waiving my right to recover money or anything of value in connection with such a
charge or investigation. I am also waiving my right to recover money or anything
of value in connection with a charge filed by any other individual or by the
Equal Employment Opportunity Commission or any other federal or state agency.
     (2) Covenant Not To Sue. In addition to and apart from the General Release
contained in Paragraph 1 above, I also agree never to sue any of the Releasees
or become a

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 8
party to a lawsuit on the basis of any claim of any type whatsoever arising out
of or related to my employment with and/or separation from employment with the
Company and/or any of the other Releasees, arising on or prior to the date of
this Waiver and Release Agreement, other than a lawsuit to challenge this Waiver
and Release Agreement under the ADEA.
     (3) Consequences of Breach of Covenant Not To Sue. I further acknowledge
and agree in the event that I breach the provisions of paragraph (2) above,
(a) the Company shall be entitled to apply for and receive an injunction to
restrain any violation of paragraph (2) above, (b) I shall be obligated to pay
to the Company its costs and expenses in successfully enforcing this Waiver and
Release Agreement and defending against such lawsuit (including court costs,
expenses and reasonable legal fees), and (c) as an alternative to (a) and (b),
at the Company’s option, the Company shall not be obligated to continue the
availability of severance benefits to me and I shall be obligated upon demand to
repay to the Company all but $500.00 of the severance benefits paid or provided
to me, and the foregoing shall not affect the validity of this Waiver and
Release Agreement and shall not be deemed to be a penalty nor a forfeiture.
     (4) Further Release And Acknowledgment. To the extent permitted by law, I
further waive my right to any monetary recovery should any federal, state, or
local administrative agency pursue any claims on my behalf arising out of or
related to my employment with and/or separation from employment with the Company
and/or any of the other Releasees. I also acknowledge that I have not suffered
any on-the-job injury for which I have not already filed a claim.
     (5) No Reinstatement/Reemployment. To the extent permitted by law, I
further waive, release, and discharge Releasees from any reinstatement rights
which I have or could have. I further acknowledge and agree that I will not seek
employment with the Company and/or any of its subsidiaries, divisions and
affiliates, whether direct or indirect, its and their joint ventures and joint
venturers following the date of my separation from employment.
     (6) Non-Disparagement. I promise that I shall not at any time or in any way
disparage the Company and/or any of the other Releasees to any person,
corporation, entity or other third party whatsoever. The Company, its directors,
officers, employees and agents also promise that individually and in the
aggregate, the Named Parties will not at any time or in any way disparage the
Employee to any person, corporation, entity or other third party whatsoever.
     (7) Consequences. I further agree that if I breach the
Confidentiality/Cooperation/Non-Solicitation provisions of the letter agreement
or the provisions of paragraphs (5) and/or (6) above, then (a) the Company will
be subject to irreparable injury and shall be entitled to apply without bond for
an injunction to restrain such breach and for such further relief as the court
may deem just and proper, (b) the Company shall not be obligated to continue
payment of the severance benefits to me, and (c) I shall be obligated to pay to
the Company its costs and expenses in successfully enforcing the
Confidentiality/Cooperation/Non-Solicitation provisions of the letter agreement
and the provisions of paragraphs (5), and (6) above (including court costs,
expenses and reasonable legal fees). The Company agrees that if the promise
contained in paragraph (6) above is breached by it, a director, an officer, an
employee or an agent, it shall be obligated to pay to the Employee, the costs
and expenses, including reasonable attorney’s fees and court costs, incurred by
Employee in enforcing the non-disparagement provision of the of paragraph
(6) above.
     (8) Time to Consider Agreement. I acknowledge that I have been given at
least twenty-one (21) days to consider this Waiver and Release Agreement
thoroughly and I was encouraged to consult with my personal attorney at my own
expense, if desired, before signing below.

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 9
     (9) Time to Revoke Agreement. I understand that I may revoke this Waiver
and Release Agreement within seven (7) days after its signing and that any
revocation must be made in writing and submitted within such seven day period to
Kimberly L. Dickens, Vice President, Human Resources. I further understand that
if I revoke this Waiver and Release Agreement, I shall not receive the severance
benefits.
     (10) Consideration. I also understand that the severance benefits which I
will receive in exchange for signing and not later revoking this Waiver and
Release Agreement and the accompanying letter agreement are in addition to
anything of value to which I am already entitled.
     (11) RELEASE INCLUDES UNKNOWN CLAIMS. I FURTHER UNDERSTAND THAT THIS WAIVER
AND RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS ARISING
ON OR PRIOR TO THE DATE OF THIS AGREEMENT. NOTHING CONTAINED HEREIN OR IN THE
LETTER AGREEMENT DATED AUGUST 31, 2006 SHALL BE CONSTRUED AS A WAIVER, RELEASE,
BAR TO, AND/OR PROHIBITION AGAINST ANY CLAIM BY ME TO ENFORCE THE TERMS OF THIS
WAIVER AND RELEASE AGREEMENT OR THE LETTER AGREEMENT DATED AUGUST 31, 2006.
     (12) Severability. I acknowledge and agree that if any provision of this
Waiver and Release Agreement is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any applicable statute
or controlling law, the remainder of this Waiver and Release Agreement shall
continue in full force and effect.
     (13) Governing Law. This Waiver and Release Agreement is deemed made and
entered into in the State of Illinois, and in all respects shall be interpreted,
enforced and governed under applicable federal law and in the event reference
shall be made to State law the internal laws of the State of Illinois shall
apply, without reference to its conflict of law provisions. Any dispute under
this Waiver and Release Agreement shall be adjudicated by a court of competent
jurisdiction in the State of Illinois.
     (14) Knowing And Voluntary Waiver and Release. I further acknowledge and
agree that I have carefully read and fully understand all of the provisions of
this Waiver and Release Agreement and that I voluntarily enter into this Waiver
and Release Agreement by signing below.

                 
 
               
 
             
 


 
             
 
(Date)


 
             
 
Company Representative
 
               
STATE OF
 
    )          
 
    )     ss.    
COUNTY OF
 
    )          

 



--------------------------------------------------------------------------------



 



August 31, 2006
Page 10
The undersigned, notary public in and for the above county and state, certifies
that                                                                            
     , known to me to be the same person whose name is subscribed to the
foregoing Waiver and Release Agreement, appeared before me in person and
acknowledged signing and delivering the instrument as his/her free and voluntary
act, for the uses and purposes therein set forth.
Dated:                                         , 20___

         
 
       
 
 
 
Notary Public    

Date Commission
Expires:                                                            

 